SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240-d-2(a) NETWORK CN INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 64125G 10 0 (CUSIP Number) Mrs. Chen Yang Foo Oi 3104 -7, 31/F Central Plaza 18 Harbour Road Hong Kong (852) 2833-2186 copies to: Scott C. Kline Pillsbury Winthrop Shaw Pittman 50 Fremont Street
